DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  The prior art (Jones US 4699414 A) does not teach the "tapered precision guide pin" and there is no prima facie for modifying the precision guide pin of Jones to be tapered in order to create a change in tolerance of alignment during the grasping operation.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 through 6, 8 through 12 and 15 through 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nagarajan (US 10981272 B1) and in view of Jones (US 4699414 A) and in further view of Becker (US 8011708 B2). 

In regards to claim 1, Nagarajan discloses an apparatus to perform a pick and place operation for a plurality of randomly oriented work items from a defined work area (Nagarajan [Fig. 2] & [col. 5, ln. 19-21]: “a robot 110 may attempt to grasp an object, for example to lift, lower, rotate, or move the object from one position to another”; also see [co. 19, ln. 35-38]: “the server system 360 may add randomness to the grasp attempt sensor data 360 used to train the updated grasp model, then re-simulate the grasp attempt to evaluate the robustness of the updated model”), the apparatus comprising: 
a processing device (Nagarajan [col. 6, ln. 45-47]: “A robot 110 may include a computing system that includes computer hardware, such as a processor, a chipset, memory, or data storage”); 
a sensor communicatively coupled to the processing device ([col. 6, ln. 36-37]: “The robot 110 may also include sensors that collect and record data from the robot's surroundings”), the sensor to detect information to determine a location of a first target work item, from the plurality of randomly oriented work items, and provide the detected information to the processing device ([col. 7, ln. 8-14]: “the system may include a location processing module, which determines the location and orientation of an identified object in 3D space. Based on the determined location and orientation of the object, the location processing module or another module may select a grasp type, e.g., side grasp, top grasp, pinch grasp, etc., and a position of the robotic hand for grasping the object”); 
a manipulation device communicatively coupled to the processing device ([col. 6, ln. 53-59]: “The computer hardware of the robot 110 may be configured to execute software that controls the movements and processes of the robot 110. The computing system of the robot may communicate with or receive instructions from other computing systems, including remote computing systems that communicate over the network”), the manipulation device being movable throughout an X-Y horizontal coordinate space above the defined work area (col. 16, ln. 3-10]: “representing an area where the robotic hand 212 of the robot 210 should contact the object 215. The bounding region may be specified as, for example, a set of two-dimensional coordinates with respect to an image captured by a camera of the robot 210. As another example, the bounding region may be specified as coordinates in a 3D coordinate system to define a 3D volume representing contact portions of the object”); and 
a gripping assembly attached to the manipulation device ([col. 13, ln. 58-60]: “the actuator may be a robotic hand, fingers, clamp, or other mechanical means for physically gripping an object”) and including a first finger and a second finger ([col. 13, ln. 58-60]: “fingers” being plural reads on first and second fingers”). 
Nagarajan discloses the limitation above but does not explicitly disclose each of the first finger and the second finger including an orientation attribute as part of a retrieval end for each respective finger, the orientation attribute of the first finger having a complementary aspect to the orientation attribute of the second finger with respect to grasping the first target work item from the defined work area, the complementary aspect taking into account an external shape of a pre-defined portion of the first target work item, wherein the complementary aspect provides intrinsic orientation of the first target work item while moving each of the first finger and the second finger toward the pre-defined portion of the first target work item as part of a grasping operation for the first target work item by the gripping assembly. However, Becker teaches each of the first finger and the second finger including an orientation attribute as part of a retrieval end for each respective finger (Becker [Fig. 3]: “17- gripper fingers” having an grove at the retrieval end of the fingers”), the orientation attribute of the first finger having a complementary aspect to the orientation attribute of the second finger with respect to grasping the first target work item from the defined work area (Becker [Fig. 3]: “17- gripper fingers” having a grove at the retrieval end of both fingers which complement one another; also see [col. 1, ln. 32-45]: “are restricted to purely mechanical grippers, in which using a linear motion or a tilting motion of gripper fingers or gripper jaws an appropriately shaped component can be grasped with a positive or force fitting, in the manner of clamping in a vice. The category of mechanical grippers customarily distinguishes so-called parallel-jaw grippers and angular grippers. Parallel-jaw grippers are standardly fitted with two, three or four gripper jaws, of which at least one gripper jaw is movable linearly towards or away from a centre [sic], in order to clamp the component. Angular or swiveling grippers are by contrast fitted with gripper jaws of which at least one gripper jaw is moved about an axis on a centre [sic] towards or away from the latter, in order to clamp the component accordingly” where parallel-jaw grippers reads on complementary aspect to the orientation attribute), wherein the complementary aspect provides intrinsic orientation of the first target work item while moving each of the first finger and the second finger toward the pre-defined portion of the first target work item as part of a grasping operation for the first target work item by the gripping assembly (Becker [Fig. 3]: “17- gripper fingers” having an grove at the retrieval end of both fingers which complement one another; also see [col. 1, ln. 32-45]: “are restricted to purely mechanical grippers, in which using a linear motion or a tilting motion of gripper fingers or gripper jaws an appropriately shaped component can be grasped with a positive or force fitting, in the manner of clamping in a vice. The category of mechanical grippers customarily distinguishes so-called parallel-jaw grippers and angular grippers. Parallel-jaw grippers are standardly fitted with two, three or four gripper jaws, of which at least one gripper jaw is movable linearly towards or away from a centre [sic], in order to clamp the component. Angular or swiveling grippers are by contrast fitted with gripper jaws of which at least one gripper jaw is moved about an axis on a centre [sic] towards or away from the latter, in order to clamp the component accordingly”).
Nagarajan and Becker are analogous art because they are in the same field of endeavor, controlling an apparatus to grab objects. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the apparatus of Nagarajan to include the orientation attributes of Becker, to allow for a successful picking and placing of objects in the work environment. The suggestion/motivation to combine is that an apparatus to perform a pick and place operation that has orientation attributes may eliminate extra steps related to item gripping, orientation, or re-positioning which will entail provide improvement and cost saving advantage across numerous industries.
Furthermore, Nagarajan in view of Becker discloses the limitations above, but do not explicitly disclose the complementary aspect taking into account an external shape of a pre-defined portion of the first target work item. However, Jones teaches the complementary aspect taking into account an external shape of a pre-defined portion of the first target work item (Jones [Fig. 7] & [col. 4, ln. 61-col. 5, ln. 16]: “The exact shape and position of the prongs are most important in insuring the firm grasp of different types of components. There are basically three types of electronic components which the gripper must be able to pick up and hold, cans, axials and radials… Fingers 60, 62 have been devised to firmly grasp all of the above types of electronics components…Can components are held upright by the fingertips 82, 84, 85 and 86 which are slightly beveled to accept the cylindrical can” where “can” reads on work item beveled fingertips reads on orientation attribute).
Modified Nagarajan and Jones are analogous art because they are in the same field of endeavor, controlling an apparatus to grab objects. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the apparatus of modified Nagarajan to include a complementary aspect shape of the object of Jones, to decrease the chances of dropping objects and to allow for a successful picking and placing of objects in the work environment. The suggestion/motivation to combine is that an apparatus to perform a pick and place operation that has a complementary aspect to the orientation attributes may eliminate extra steps related to item gripping, orientation, or re-positioning which will entail provide improvement and cost saving advantage across numerous industries.
Although Jones can be seen to teach grooves/orientations/etc in the Figures, in the interest of compact prosecution, Becker is hereby provided to explicitly teach said limitations and show that they are well-known in the art. One of ordinary skill in the art would have found it obvious to substitute Becker for Jones based on, for example, the shape of the articles to be handled.

In regards to claim 2, modified Nagarajan discloses the apparatus of claim 1, further comprising a mounting bracket, wherein at least a portion of the gripping assembly mounts to the manipulation device using the mounting bracket, the mounting bracket providing a stabilizing effect to at least one of the first finger or the second finger (Jones [Fig. 1]: “a main guide frame 12”; also see [col. 3, ln. 18-21]: “A motor mounting plate 32 is fixedly attached to frame 12 and provides a mounting surface for direct current electric motor 34. The motor is secured to the mounting plate with bolts or other fastening means” where main guide frame reads on mounting bracket and where bolts and other fastening means reads on stabilizing).


In regards to claim 3, modified Nagarajan discloses the apparatus of claim 2, wherein at least one of the first finger or second finger are attached to the mounting bracket to provide an indirect connection to the manipulation device (Jones [Fig. 1] & [clm. 1C & 1D]: “(c) a first gripper block movably attached to said guide frame and connected for movement to said rotatable shaft wherein said first gripper block comprises a three prong finger portion…attached to said guide frame and connected for movement to said rotatable shaft wherein the second gripper block comprises a finger portion of at least two finger prongs”).



In regards to claim 4, modified Nagarajan discloses the apparatus of claim 2, wherein the mounting bracket includes a precision guide component to cause alignment of each of the first finger and the second finger while moving as part of the grasping operation (Jones [Fig. 1]: two guide rods-20; also see [col. 3, ln. 36-43]: “the gripper blocks 24, 26 are provided with three point bearings to aid their smooth movement along guide rods 20, 22. Gripper block 24 is provided with bearings 48, 50 and 52 while gripper block 26 is provided with bearings 54, 56 and 58. These bearings can be either sleeve, roller or ball type bearings. This three point suspension provides for smooth and controlled movement of the gripper blocks when driven by the drive screw” where guide rods reads on precision guide).

In regards to claim 5, modified Nagarajan discloses the apparatus of claim 1, wherein at least one of the first finger or the second finger include a precision guide component to create a change in tolerance of alignment during the grasping operation (Jones [Fig. 1]: gripper blocks 24 and 26 which can be adjusted on the guide rod- 20 to change the tolerance of alignment between the fingers; also see [col. 3, ln. 22-34]: “The motor is used to rotate a left and right hand threaded lead screw 38 (FIG. 2) that moves gripper blocks 24 and 26 along guide rods 20, 22. The lead screw 38 is driven from the motor by a drive train 40 which can comprise either gears or a chain drive. The lead screw 38 drives the gripper blocks 24, 26 by engaging with a threaded hole 46 or alternately a nut positioned in the gripper blocks. The gripper blocks in turn control the movement of gripping fingers 42 and 44. The gripping fingers are specially shaped, as will be discussed below, to hold a variety of electronic components. The motor varies the center distance between the fingers in order to accommodate the different components” where guide rod-20 reads on precision guide).


In regards to claim 6, modified Nagarajan discloses the apparatus of claim 5, wherein the first finger includes a precision guide hole as the precision guide component and the second finger includes a precision guide pin to pass through the precision guide hole during the grasping operation (Jones [Fig. 1]: two guide rods-20; also see [col. 3 , ln. 16-17]: “the guide rods are slid through the frame and secured by plate 28 and bolts 30”).



In regards to claim 8, modified Nagarajan discloses the apparatus of claim 5, wherein the precision guide component comprises at least one tab on the first finger to create alignment during the grasping operation via contact with an external surface of the second finger (Jones [Fig. 1 & col. 3, ln. 30-38]: “The gripper blocks in turn control the movement of gripping fingers 42 and 44. The gripping fingers are specially shaped, as will be discussed below, to hold a variety of electronic components. The motor varies the center distance between the fingers in order to accommodate the different components. The gripper blocks 24, 26 are provided with three point bearings to aid their smooth movement along guide rods 20”).

In regards to claim 9, modified Nagarajan discloses the apparatus of claim 1, wherein grasping the first target work item from the defined work area comprises moving the first finger and the second finger toward each other (Jones [col. 3, ln. 68-69]: “As the guide blocks and fingers move together to trap an electronic component”).


In regards to claim 10, modified Nagarajan discloses the apparatus of claim 1, wherein grasping the first target work item from the defined work area comprises moving the first finger and the second finger away from each other (Jones [col. 2, ln. 17-21]: “The motor is used to drive the gripper blocks towards and away from each other. The gripper blocks each have manipulator fingers extending away from the frame” where the gripper blocks correspond to movement of fingers).

In regards to claim 11, modified Nagarajan discloses the apparatus of claim 1, wherein the gripping assembly further comprises a third finger to operate in coordination with the first finger and the second finger during the grasping operation (Jones [col. 2, ln. 21-28]: “In a preferred embodiment of the invention there are at least three fingers on the top gripper blocks and each finger has a beveled fingertip portion, a flat portion and a v-grooved portion. The preferred mode of the invention provides for two fingers on one of the gripper blocks and three fingers on the other gripper block, the fingers arranged so that they interlock when brought together”).


In regards to claim 12, modified Nagarajan discloses the apparatus of claim 1, wherein the defined work area is at least a portion of a work tray upon which the plurality of randomly oriented work items is distributed (Jones [col. 1, ln. 58-60]: “One use of electronic grippers is for retrieving electrical components from a standardized form tray in which they are stored”).

In regards to claim 15, modified Nagarajan discloses the apparatus of claim 1, wherein the sensor includes 2D/3D Vision, laser, camera, optical sensor, or work tray grid detection system to collect the detected information (Nagarajan [col. 9, ln. 9-13]: “the camera of the robot 110 may capture video of the robot's attempt to grasp the object 115, recording the movement of the robotic hand toward the object 115 and the robotic hand closing to carry out the grasp, as well as a period of time before and after the grasp occurs”; also see [col. 10, ln. 14-15]: “data captured by cameras, force sensors, IR sensors, contact sensors, or a LIDAR detector”).

In regards to claim 16, modified Nagarajan discloses the apparatus of claim 1, further comprising a robot arm to provide movement of the manipulation device throughout the X-Y coordinate space and through a Z vertical coordinate relative to the defined work area (col. 16, ln. 3-10]: “representing an area where the robotic hand 212 of the robot 210 should contact the object 215. The bounding region may be specified as, for example, a set of two-dimensional coordinates with respect to an image captured by a camera of the robot 210. As another example, the bounding region may be specified as coordinates in a 3D coordinate system to define a 3D volume representing contact portions of the object”).


In regards to claim 17 and 18, modified Nagarajan discloses the apparatus of claim 1, wherein the processing device is configured to perform an inspection of the target work item after performing the grasping operation and prior to performing a place operation and upon failure of the performed inspection, the target work item is prohibited from proceeding through a sorting or assembly process (Nagarajan [col. 9, ln. 32-37]: “a computing system of the robot 110 may analyze video images, force sensor data, or proximity sensor data captured during the grasp attempt to determine if the robot 110 successfully grasped the object 115, e.g., did the robot grasp the object 115 without dropping it, deforming it, or disturbing other objects”; see [col. 13, ln. 25-28]: “The robot 210 collects and records sensor data throughout (e.g., before, during, and after) the grasp attempt, which it may send to a server system for analysis and simulation”; also see [col. 11, ln. 12-16]: “As another example, the server system 120 may recognize speech recorded by the robot 110 and determine whether a user expressed disapproval (e.g., “no,” “the other cup,” “try again,” etc.)” where recognizing instruction that the wrong item has been picked reads on inspection of the work item after the grasp).


In regards to claim 19, modified Nagarajan discloses the apparatus of claim 1, wherein the complementary aspect of the first finger to the second finger is represented by shapes of retrieval ends of respective fingers that form an orifice to match the external shape of to the pre-defined portion of the first target work item (Jones [Fig. 7 & 8]: 80 v-grooved section that makes an orifice; see [col. 4, ln. 61-col. 5, ln. 16]: “The exact shape and position of the prongs are most important in insuring the firm grasp of different types of components. There are basically three types of electronic components which the gripper must be able to pick up and hold, cans, axials and radials… Fingers 60, 62 have been devised to firmly grasp all of the above types of electronics components…Can components are held upright by the fingertips 82, 84, 85 and 86 which are slightly beveled to accept the cylindrical can” where “can” reads on work item beveled fingertips reads on orientation attribute).

In regards to claim 20, modified Nagarajan discloses the apparatus of claim 1, wherein the complementary aspect of the first finger to the second finger is represented by shapes of retrieval ends of respective fingers that fill an opening associated with the external shape of to the pre-defined portion of the first target work item (Jones [Fig. 7 & 8]: 80 v-grooved section that makes an orifice; see [col. 2, ln. 20-37]: “The gripper blocks each have manipulator fingers extending away from the frame. In a preferred embodiment of the invention there are at least three fingers on the top gripper blocks and each finger has a beveled fingertip portion, a flat portion and a v-grooved portion. The preferred mode of the invention provides for two fingers on one of the gripper blocks and three fingers on the other gripper block, the fingers arranged so that they interlock when brought together. On the gripper block having three fingers, two fingers are beveled and the center finger is set back to accommodate cylindrical can shape components. The two fingers of the two finger gripper are also beveled to accommodate cylindrical can shaped objects. The v-groove accommodates axial, rod shaped components such as resistors. Square components are accommodated by the two fingers of the two finger gripper and by the outer fingers of the three finger gripper and do not touch the center finger”; also see [col. 4, ln. 61-col. 5, ln. 16]: “The exact shape and position of the prongs are most important in insuring the firm grasp of different types of components. There are basically three types of electronic components which the gripper must be able to pick up and hold, cans, axials and radials… Fingers 60, 62 have been devised to firmly grasp all of the above types of electronics components…Can components are held upright by the fingertips 82, 84, 85 and 86 which are slightly beveled to accept the cylindrical can” where “can” reads on work item beveled fingertips reads on orientation attribute).


Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nagarajan (US 10981272 B1) in view of Jones (US 4699414 A) and  in view of Becker (US 8011708 B2) and in further view of Struijk (US 20190308822 A1).


In regards to claim 13, modified Nagarajan discloses the apparatus of claim 12, but does not explicitly disclose the work tray includes a textured surface to reduce movement of the plurality of randomly oriented work items. However, Struijk teaches the work tray includes a textured surface to reduce movement of the plurality of randomly oriented work items (Struijk [Fig. 1]: textured surface of bulb tray). Modified Nagarajan and Struijk are analogous art because they are in the same field of endeavor, controlling an apparatus to grab objects from a tray. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the tray of modified Nagarajan to include a textured surface of Struijk, to reduce movement of the plurality of randomly oriented work items and to allow for a successful picking and placing of objects in the work environment. The suggestion/motivation to combine is that an apparatus to perform a pick and place operation from a tray that has a textured surface may eliminate extra steps related to item gripping, orientation, or re-positioning which will entail provide improvement and cost saving advantage across numerous industries.


In regards to claim 14, modified Nagarajan discloses the apparatus of claim 12, but does not explicitly disclose a vibration device to periodically vibrate the work tray. However, Struijk teaches a vibration device to periodically vibrate the work tray (Struijk [224]: “Supply tray 1002 may be vibrated or shaken to motivate the bulbs 2 along the supply chutes 1004”). Modified Nagarajan and Struijk are analogous art because they are in the same field of endeavor, controlling an apparatus to grab objects from a tray. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the tray of modified Nagarajan to include the vibrating tray of Struijk, to allow for a successful picking and placing of objects from the tray. The suggestion/motivation to combine is that an apparatus to perform a pick and place operation from a tray that has vibration may eliminate extra steps related to item gripping, orientation, or re-positioning which will entail provide improvement and cost saving advantage across numerous industries.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSHMEEN J KHAN whose telephone number is (571)272-1431. The examiner can normally be reached Telework: Typically Monday-Friday 7:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUSHMEEN J KHAN/Examiner, Art Unit 3664                                                                                                                                                                                                        

/Nicholas Kiswanto/Primary Examiner, Art Unit 3664